ITEMID: 001-5337
LANGUAGEISOCODE: ENG
RESPONDENT: EST
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: SHESTJORKIN v. ESTONIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Elisabeth Palm;Gaukur Jörundsson
TEXT: The applicant is an Estonian citizen, born in 1935 and living in Tartu. He is represented before the Court by Ms Maia Ploom, a lawyer practising in Tartu.
A.
In December 1991 the applicant went to the Tartu City Goverment (Tartu Linnavalitsus) in order to file an application for restitution of property which had previously belonged to his father. The property - a plot of land together with an industrial building - was nationalised in 1940. He alleges that his application was not accepted on the ground that he had not submitted a proof of ownership.
On 17 January 1992 the deadline stipulated in section 16 of the Property Reform Act for filing applications for restitution of property expired.
The applicant thereafter repeatedly requested the City Government to accept his application nevertheless and reinstate the deadline. In its letters of 9 December 1994, 5 June 1995, 29 March 1996 and 25 October 1996 the City Government stated that he had not submitted an application by the set deadline and had therefore lost his right to claim the restitution of property.
In March 1998 the applicant obtained, after several requests, a certificate from an archive proving that the nationalised property had belonged to his father. It appears that in the preceding period the archive was unable to locate the necessary document.
On 17 April 1998 the applicant asked the City Government to accept his application.
On 6 May 1998 the City Government stated that it lacked competence to reinstate the deadline of 17 January 1992. Pursuant to the “Law concerning the procedure for reinstatement of time-limits for submission of applications for return or compensation of unlawfully expropriated property” the body competent to reinstate the deadline in respect of applications submitted until 31 March 1993 was the Central Commission on the Return and Compensation of Unlawfully Expropriated Property.
The applicant filed a complaint with the Tartu Administrative Court (Tartu Halduskohus) concerning the refusal of the City Government to accept his application in December 1991 arguing that its officials had failed to provide him with adequate information and assistance.
By judgment of 10 November 1998 the Administrative Court declared the actions of the City Government officials unlawful and suggested that the competent body accept the applicant’s restitution application. It found that the City Government officials had failed to comply with the requirements of sections 8 and 11 of the “Procedure for filing and examination of applications concerning unlawfully expropriated property and for submission and evaluation of evidence.”
In its appeal against the judgment the City Government argued that the applicant had, in fact, not lodged an application for restitution of property at the relevant time and that, in visiting the City Government buildings in December 1991, he had addressed himself to a department which had no competence to decide on the matter. It also contended that, under the procedure in force, proof of ownership was not required for the initial submission of restitution applications. Such proof could be furnished later.
On 18 January 1999 the Tartu Court of Appeal (Tartu Ringkonnakohus) revoked the judgment of the first instance court on the ground that the rejection of the applicant’s complaint by the City Government officials had not been established.
On 3 March 1999 the Supreme Court (Riigikohus) refused to grant the applicant leave to appeal.
B. Relevant domestic law
The Property Reform Act (Omandireformi aluste seadus) was adopted on 13 June 1991 and entered into force on 20 June 1991.
Pursuant to its section 16 applications for restitution of unlawfully expropriated property can be filed until 17 January 1992. Such applications are to be accompanied by documents that the applicants have concerning the ownership, form and value of property.
The applications are reviewed by city or county commissions established by county governors or city governments. The decisions of the local commissions can be appealed to the Central Commission on the Return and Compensation for Unlawfully Expropriated Property.
It further provides that the Government of Estonia is to fix the procedure for filing and review of applications as well as for filing and assessment of evidence.
The Procedure for Filing and Examination of Applications Concerning Unlawfully Expropriated Property and for Submission and Evaluation of Evidence (Õigusvastaselt võõrandatud vara tagastamise ja kompenseerimise avalduste esitamise ja läbivaatamise ning tõendite esitamise ja hindamise kord), was approved by the decree of the Government of Estonia of 28 August 1991.
According to its provisions, the authorities handling restitution applications are to inform the applicants of the procedure for restitution of property and establish possibilities for collecting further evidence. They are to provide the applicants with legal and other assistance necessary for the exercise of their rights (sections 8 and 11).
The Law Concerning the Procedure for Reinstatement of Time-limits for Submission of Applications for Return or Compensation of Unlawfully Expropriated Property (Seadus avalduste esitamise tähtaegade ennistamise korrast õigusvastaselt võõrandatud vara tagastamisel ja kompenseerimisel) was adopted on 11 June 1992 and amended on 17 February 1993.
It provides that time-limits for submission of applications for restitution of property can be reinstated by the Central Commission on the Return and Compensation of Unlawfully Expropriated Property which would accept such applications until 31 March 1993. Its decision refusing an application can be appealed against to a court (sections 1(1), 2(3) and 5).
